The opinion of the court was delivered by
Aldis, J.
The plaintiff was the owner of a pianoforte, which was used in his house for his daughter to learn to play upon. The defendant, as sheriff, levied an execution in favor of one Huntoon upon the piano, and sold it. Thereupon the plaintiff brought this suit, claiming that the piano was “ an article of household furniture necessary for upholding life,” and so exempt from attachment by .statute. The county court ruled that the piano was so, exempt, and to this decision the defendant excepts.
The statute exempts from attachment and execution “such suitable apparel, bedding, tools, arms and articles of household furniture as may be necessary for upholding life.”
This statute was enacted at a very early day. It originated in a sentiment of humanity — of tenderness to poverty. Its object was to protect the poor man in the enjoyment of the necessaries of his life, so that the reasonable subsistence of himself and his family might not be endangered by the exactions of creditors. It *227was intended to secure the fruits of industry to the primary object of labor — the maintenance of. life in reasonable comfort. Its policy was to cherish in the poor a spirit of industry and a feeling of independence. The exemptions of the statute have not been found to operate to the injury of creditors. Rarely does the case occur where a person invests in such articles property that ought reasonably to go to the payment of his debts.
The courts have always been disposed to give a liberal construction to the act, and, in the spirit which gave rise to it, to enlarge rather than to narrow its wise and humane provisions.
In an early decision upon this subject (Crocker v. Spencer, 2 D. Chip. 68), the court held that the strict language of the statute— “necessary for upholding life,” — must be understood in a qualified sense, and defined “the necessity” contemplated by the act to be “ that necessity which originally induced the possessor to purchase the article for actual domestic use.” In that case it was decided that a person “ having a fireplace, chimney and oven, and owning all the necessary utensils of cooking,” (such was the language of the defendant’s rejoinder,) was entitled to a cooking stove, which was at that time a new invention and not in very general use.
In Leavitt v. Metcalf, 2 Vt. 342, a brass time piece was held exempt from execution. The court say, the word “ necessary,” in legal language, extends to things of convenience and comfort suitable to the situation of the person in society, and illustrate its meaning by a reference to the decisions in regard to necessaries furnished infants and married women. In Hunt v. Hyde, 5 Vt. 328, the decision in 2 D. Chip, was confirmed; and in Dow v. Smith, 7 Vt. 465, and Freeman v. Carpenter, 10 Vt. 434, the same liberal construction was given to the statute.
It is also to be noted that, while the decisions of the courts have been thus uniform and liberal in their construction of this statute, the legislation of the state has pursued the same course — has from time to time, by special enactments, increased the amount and variety of the articles exempt from execution, and within a few years past has extended the same immunity to the homestead. These decisions and this legislation all stand upon the same ground — the enabling the poor man to maintain his family with reason-, able comfort and convenience.
*228In the practical application of this statute there is difficulty in distinguishing the line between articles required for reasonable comfort and convenience on one hand, and those intended for mere pleasure, show, ornament and even luxury on the other. Chairs, tables, bedsteads, sofas, carpets and looking glasses clearly come within the provisions of the statute; and yet there is a wide range in the style and cost of such articles, some being cheap, plain and for common use, some very expensive, elegant and ornamental. A creditor is not at liberty to attach and take away the expensive article and replace it by one of less cost and perhaps equal utility. The decisions in this state have held that, where the article comes within the class that is exempt, it is to be held as matter of law that it is exempt, and it is not for the jury to say whether it is necessary in the particular case or not. Where the articles are bought in good faith, with the intent of using them for the comfort of the family and not for the purposes of trade, gain or profit, or to avoid creditors, and where the quantity of articles sought to be protected is not plainly unreasonable, the judgment of the owner as to his own necessity is held to be conclusive on the subject. The difficulty of defining any other rule that can be applied with uniformity, the importance of protecting a man’s house and its comforts from invasion, the little advantage that would practically enure to creditors in enforcing a more stringent doctrine, and the opportunities for vexatious litigation which would arise if the necessity of each particular case was to be left to controversy and the decision of the jury, have been deemed amply sufficient reasons for the adoption of this principle.
It is to be observed, however, that while the courts have always held to this liberal rule of construction, they have never overlooked the substantial object, nor exceeded the just limit of the statute, which are to secure to the poor man a comfortable subsistence for himself and his family. The distinction, however difficult in practical application, between what is necessary for comfort and convenience and what is intended for mere pleasure and enjoyment, for show, ornament and luxury, has always been strictly upheld. Hence the means of intellectual enjoyment, of gratifying refined tastes, of participating in social pleasures and hospitalities, of cultivating the affections and the moral and religious sentiments, *229so far as these objects may be promoted by the possession of property, are not embraced within the provisions of this statute. However valuable and excellent these objects are, and although property can be put to no better use than in the attainment of them, they are not the ends which this law was intended to secure. They lie beyond the range of the statute.
To this class we deem music, with its enjoyments and its influences, to belong. The arguments of the plaintiff’s counsel, which have been urged with so much ability in .illustrating the pleasures, the moral influences and the positive utility of music, however just and true in themselves, do not seem to us to furnish a safe rule for the exposition of this law. The question is not how home may be made more attractive, its pleasures increased, its good influences strengthened and prompted. Such considerations may well be regarded in legislation. For us the simple question is, was it the real intent of this statute that the piano and (by necessary connection) other musical instruments in common use, should be exempt from attachment?
In the opinion of the court the piano does not belong to the class of articles embraced within the language of this act, construed in the most liberal sense. It is not an article of mere comfort and convenience. It does not promote the maintenance of human life. It does not even minister to a want that is universally felt. It is, perhaps, as often kept for mere show and ornament, and from a compliance with the fashion of society, as for the sake of the enjoyment that is derived from its use. Its necessary expense is very considerable when compared with the other articles which the law exempts, for this must be costly while they may be cheap.
These considerations readily occur to us as objections to the construction now sought to be established, and yet they add but little force to the impression which first strikes the mind, of the total incongruity between the proposed exemption and the real spirit of the statute.
¥e decide, therefore, ás matter of law, that the piano does not come within the class of “ articles of household furniture necessary for upholding life.”
The judgment of the county court is reversed.